Citation Nr: 1023666	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as residuals of pneumonia.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from November 1950 to November 
1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which denied, in part, service connection for a 
respiratory disorder, claimed as residuals of pneumonia.  The 
Board remanded the issue on appeal for additional development 
in March and November 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A chronic respiratory disorder, including emphysema and 
chronic obstructive pulmonary disease (COPD) was not present 
in service or until many years after service, and there is no 
competent medical evidence that any current respiratory 
disorder is related to service.  


CONCLUSION OF LAW

The Veteran does not have a respiratory disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in September 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

To the extent that the VCAA notice in this case is deemed to 
be deficient under VCAA, based on the communications sent to 
the Veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence 
necessary to establish entitlement to the benefits sought, 
and was given ample time to submit any such evidence.  
Therefore, under the specific facts of this case, the Board 
finds that the Veteran was properly notified.  Likewise, all 
relevant and available records have been obtained as to 
satisfy the duty to assist.  Examinations and medical 
opinions have been obtained.  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he had chronic colds and multiple 
bouts of pneumonia in service and subsequent thereto, and 
believes that his current respiratory problems, including 
emphysema and COPD were caused by his chronic respiratory 
problems in service.  

The service treatment records showed that the Veteran was 
treated for a "common cold" in September 1952.  His service 
separation examination in November 1954, showed a history of 
treatment for pneumonia in service in May 1952.  The Veteran 
denied any other illness or injuries.  On examination, the 
Veteran's lungs were normal and a chest x-ray study was 
negative.  

Private medical records, dated in February 1994, showed the 
Veteran was treated for multiple complaints, including 
occasional burning chest pain on the left side.  The Veteran 
reported a 40 year history of asthma, asbestos exposure, a 
ruptured esophagus in 1972, and pneumonia in 1951.  He also 
reported a 25 year history of smoking two packs of cigarettes 
a day, and that he quit in 1973.  A private x-ray study, 
dated in September 1994, indicated that there had been no 
radiographic changes since previous studies in January and 
July 1992.  The impression included patchy opacificaton in 
the right lower lung which may represent an early pneumonia, 
a 2 cm. opacity superior to the left helium, and elevation of 
the left hemidiaphragm which had not changed significantly 
since January 1992.  

VA medical reports beginning in November 1999 showed a 
history of emphysema and COPD, and that the Veteran had been 
using an oxygen tank for two years.  The diagnosis on a VA 
pulmonary function test (PFT) in February 2000 was chronic 
bronchitis.  A diagnosis of COPD was noted on a subsequent VA 
treatment note, also dated in February 2000.  

A VA outpatient note, dated in April 2004, showed that the 
Veteran reported a history of recurrent bronchitis and 
pneumonia in service, and that he requested the examiner to 
provide a statement as to whether this could have aggravated 
his lungs leading to COPD.  The physician's assistant 
commented that he would agree that recurrent pulmonary 
infection would be a precipitating factor leading to COPD.  

When examined by VA in August 2005, the physician indicated 
that the claims file was not reviewed, and that the Veteran's 
service medical records were reportedly destroyed by fire at 
the National Personal Records Center (NPRC) (in 1973).  The 
examiner indicated that the Veteran reported a history of 
multiple pneumonias in service and subsequent thereto.  The 
Veteran also reported that he smoked very little during 
service and did not start smoking heavy (1-pack-a-day) until 
he got out of service.  The diagnosis was COPD emphysema.  
The examiner commented that the Veteran did not smoke much 
before service and that his multiple pneumonias in service 
were not related to his smoking but to the environment he was 
in during service.  He opined that the Veteran's emphysema 
was most likely caused by his multiple pneumonias in service.  

In an addendum report, dated in October 2005, the VA examiner 
indicated that he had reviewed the Veteran's claims file 
since his prior opinion, and that after reviewing the claims 
file, it was his medical opinion that the Veteran's emphysema 
was most likely caused by his long history of smoking and not 
related to the pneumonia he had in service.  

At the direction of the November 2008 Board remand, the 
claims file was referred for a VA medical opinion as to the 
etiology of the Veteran's current respiratory problems.  The 
examiner indicated that the claims file was reviewed and 
included a description of the Veteran's medical history.  The 
examiner noted that studies reported in the medical 
literature showed that significant long term reduction in 
pulmonary function was not typically seen following episodes 
of bronchitis or pneumonia.  The examiner also noted that, 
with rare exception, emphysema was a disease caused by 
cigarette smoking.  He concluded that emphysema secondary to 
pulmonary infection in the distant past was without a medical 
basis, and opined that the Veteran's emphysema was not 
related to his pneumonia or bronchitis in service.  

The Board finds the recent VA medical opinion persuasive, as 
it was based on a thorough review of the record and included 
a discussion of all relevant facts.  The examiner offered a 
rational and plausible explanation for concluding that the 
Veteran's current respiratory disorders were not related in 
any way to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  

The Board is cognizant that the evidentiary record includes 
two qualified favorable medical statements.  In both 
instances, however, the favorable statements were based on 
the Veteran's self-described medical history, which is not 
supported by any objective evidence.  That is, while the 
Veteran now contends that he had chronic respiratory problems 
in service, including multiple bouts of pneumonia, the 
service records showed that he had pneumonia only once, and a 
common cold only one time in service.  The Veteran did not 
report any chronic respiratory problems at the time of 
service separation, and no abnormal respiratory findings were 
noted on examination.  It is also significant to note that 
the Veteran reported a history of only one bout of pneumonia 
when he was treated by a private physician in 1994, prior to 
being diagnosed with emphysema or COPD.  That the Veteran now 
claims to have had multiple pneumonias in service, including 
"double pneumonia" in 1954, contradicts his prior 
statements and is self-serving.  

Furthermore, the VA physician who rendered a favorable 
opinion in August 2005, recanted his opinion after reviewing 
the claims file and the Veteran's service treatment records.  
The other favorable VA statement, dated in April 2005, did 
not relate the Veteran's current respiratory problems to 
service, but merely opined that recurrent pulmonary 
infections could be a precipitating factor leading to COPD.  
The examiner did not review the claims file, nor did he offer 
any opinion as to the etiology of the Veteran's current 
respiratory disorders.  As discussed above, the evidence does 
not show that the Veteran had recurrent pulmonary infections 
in service, nor has he presented any competent evidence to 
support his assertions to that effect.  

While the Veteran may believe that his current respiratory 
problems, including emphysema and COPD are related to 
service, he has not presented any competent medical evidence 
to support that assertion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the Veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 
Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) (lay testimony is not competent to establish, 
and therefore not probative of, a medical nexus).  That is, 
lay statements may be competent to support a claim for 
service connection by showing the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on his service symptoms, 
has the requisite expertise to render a medical diagnosis or 
to comment on a question of medical etiology or causation.  
Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there was no objective evidence of a chronic 
respiratory problem in service or until nearly four decades 
after service, and no credible or competent medical evidence 
that any current respiratory disorder is related to service, 
the Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.  


ORDER

Service connection for a respiratory disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


